DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to an apparatus, classified in CPC B60S 3/04.
II. Claims 18-20, drawn to a method, classified in CPC A61L 9/20.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the claimed apparatus can be used for a materially different process, such as storing shopping carts.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
During a telephone conversation with DAVID HRINA on 8/9/2022, a provisional election was made WITHOUT traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Provisional Application No. 63/126,816, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 2 and 12-17 recite an “anti-microbial station,” which is not disclosed in the provisional application.

Claim Objections
Claim 14 recites “the first and second conveyors” at line 3. To avoid any confusion regarding whether the first conveyor is singular or plural and whether the second conveyor is singular or plural, the claim language should be changed to “the first conveyor and the second conveyor.” 
This also applies to Claim 16 and Claim 17.
Claim 14 recites “the ingress and egress” at line 4. It should be changed to “the ingress and the egress.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-10, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WOYTKIW (US PGPUB 20080289649).
Regarding claim 1, WOYTKIW teaches A shopping receptacle sanitization system (system 200, see fig. 1-5, abstract; see also annotated fig. 3 below).

    PNG
    media_image1.png
    425
    885
    media_image1.png
    Greyscale

WOYTKIW’s system comprises: an enclosure (trailer 66, fig. 1-5); a conveyor (conveyor 100, see fig. 4, para. 0028); a sanitization station (washing area 16, see fig. 1-5, para. 0015; see also annotated fig. 3 above); and a drying station (see annotated fig. 3).
Regarding claim 2, WOYTKIW teaches the system as recited in claim 1. WOYTKIW teaches an anti-microbial station (see annotated fig. 3).
Regarding claim 3, WOYTKIW teaches the system as recited in claim 1. WOYTKIW teaches wherein the enclosure is a tunnel like structure (see fig. 1-5) comprising an ingress (loading door, para. 0016), the sanitization station (as explained above), the drying station (as explained above) and an egress (door 18, fig. 4-5, para. 0032).
Regarding claim 6, WOYTKIW teaches the system as recited in claim 1. WOYTKIW teaches a control station (see para. 0026).
Regarding claim 7, WOYTKIW teaches the system as recited in claim 1. WOYTKIW teaches the sanitization station is further comprised of a spraying component (spray bar 42, fig. 1-3, para. 0017, 0033; applicator 28 with mister 56, see fig. 3, para. 0045) and a UV disinfecting light component (lamp 26 emitting UV radiation, fig. 1-2, para. 0018, 0035).
Regarding claim 8, WOYTKIW teaches the system as recited in claim 7. WOYTKIW teaches wherein the spraying component is comprised of a plurality of spraying nozzles (nozzles 44, para. 0033, fig. 3; mister 56, fig. 3, para. 0045) in fluid communication with a tank holding a supply of a sanitizing agent (reservoir 24, see fig. 1-2, para. 0017; reservoir 32, see fig. 1-2, para. 0020, 0045).
Regarding claim 9, WOYTKIW teaches the system as recited in claim 8. WOYTKIW teaches wherein the plurality of spraying nozzles (nozzles 44; mister 56) are positioned around the conveyor (see fig. 3-4).
Regarding claim 10, WOYTKIW teaches the system as recited in claim 7. WOYTKIW teaches the UV disinfecting light component is comprised of a plurality of UV disinfecting lights (lamp 26 can be a plurality, see para. 0044; see para. 0018, “at least one radiation emitting lamp 26”) positioned around the conveyor (see para. 0035, lamp 26 may be positioned on spray bar 42; see also fig. 3-4 for position of spray 42 relative to conveyor 100).
Regarding claim 12, WOYTKIW teaches the system as recited in claim 2. WOYTKIW teaches wherein the antimicrobial station (see annotated fig. 3 above) is comprised of a plurality of misting nozzles (mister 56) in fluid communication with a tank holding a supply of an antimicrobial agent (reservoir 32, see fig. 1-2, para. 0020, 0045).
Regarding claim 13, WOYTKIW teaches the system as recited in claim 12. WOYTKIW teaches wherein the plurality of misting nozzles (mister 56) are positioned around the conveyor (see fig. 3-4) and between the drying station and an egress (between dryer and door 18, see annotated fig. 3 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 5, 11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WOYTKIW (as applied to claims 1, 3, 14), in further view of STURGILL (US PGPUB 20180326950).
Regarding claim 4, WOYTKIW teaches the system as recited in claim 3. 
WOYTKIW does not explicitly teach wherein a repositionable barrier is positioned within the tunnel like structure between the sanitization station and the drying station.
STURGILL teaches a shopping receptacle sanitization system (see abstract, fig. 1), just like the present application. STURGILL teaches a tunnel like structure (see fig. 1) having a sanitization station (washing area having nozzles 28, see fig. 1, para. 0017) and a drying station (drying area having drier 30, see fig. 1, para. 0017). STURGILL teaches a barrier (curtain 50, para. 0017, fig. 1) is positioned within the tunnel like structure between the sanitization station and the drying station (see fig. 1, para. 0017, abstract).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify WOYTKIW to incorporate a barrier (e.g., curtain) positioned within the tunnel like structure between the sanitization station and the drying station (see STURGILL), with reasonable expectation of separating the sanitization station and the drying station. It’s well known in the art to position a barrier between the sanitization station and the drying station. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. The barrier as incorporated would still perform the same function as before (e.g., separating two areas), thus yielding predictable results.
Although the combination of WOYTKIW and STURGILL does not explicitly teach that the barrier is repositionable, making something portable or separable is considered obvious. See MPEP §§ 2144.04.V.A., 2144.04.V.C. Thus, the barrier (e.g., curtain) made portable or separable would still perform the same function as before, thus yielding the predictable results of separating two areas within the tunnel like structure.
Regarding claim 5, the combination of WOYTKIW and STURGILL teaches the system as recited in claim 4. The combination teaches wherein the conveyor extends between the ingress and the egress (see WOYTKIW at fig. 4).
Regarding claim 11, WOYTKIW teaches the system as recited in claim 1. WOYTKIW teaches the drying station (see annotated fig. 3 above) comprises a “dryer” positioned around the conveyor (see fig. 3, dryer on top of the trailer).
Although WOYTKIW does not explicitly teach the drying station is comprised of a plurality of blowers, STURGILL teaches that the drying station can comprise a plurality of blowers (para. 0019, blowers 30). Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify WOYTKIW to incorporate a plurality of blowers for the drying station, with reasonable expectation of drying the shopping cart. It’s well known in the art that a shopping receptacle sanitization system can comprise a plurality of blowers (see STURGILL). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. The plurality of blowers as incorporated would still perform the same function as before (e.g., drying objects), thus yielding predictable results.
Regarding claim 15, WOYTKIW teaches the system as recited in claim 14.
WOYTKIW does not explicitly teach wherein a repositionable barrier is positioned within the enclosure between the sanitization station and the drying station.
As explained above, STURGILL teaches a shopping receptacle sanitization system (see abstract, fig. 1) comprising an enclosure (see fig. 1) having a sanitization station (washing area having nozzles 28, see fig. 1, para. 0017) and a drying station (drying area having drier 30, see fig. 1, para. 0017), and a barrier (curtain 50, para. 0017, fig. 1) positioned within the enclosure between the sanitization station and the drying station (see fig. 1, para. 0017, abstract).
As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify WOYTKIW to incorporate a barrier (e.g., curtain) positioned within the ensloure between the sanitization station and the drying station (see STURGILL), with reasonable expectation of separating the sanitization station and the drying station.
Although the combination of WOYTKIW and STURGILL does not explicitly teach that the barrier is repositionable, making something portable or separable is considered obvious. See MPEP §§ 2144.04.V.A., 2144.04.V.C. Thus, the barrier (e.g., curtain) made portable or separable would still perform the same function as before, thus yielding the predictable results of separating two areas within the enclosure.
Regarding claim 17, WOYTKIW teaches the system as recited in claim 14.
WOYTKIW teaches the antimicrobial station is comprised of a plurality of misting nozzles (as explained above) positioned around the first conveyor (as explained above; the same would apply to the second conveyor) and in fluid communication with a tank holding a supply of an antimicrobial agent (as explained above).
WOYTKIW teaches the drying station (as explained above) comprises a “dryer” positioned around the first conveyor (as explained above; the same would apply to the second conveyor).
Although WOYTKIW does not explicitly teach the drying station is comprised of a plurality of blowers, STURGILL teaches that the drying station can comprise a plurality of blowers (para. 0019, blowers 30). As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify WOYTKIW to incorporate a plurality of blowers for the drying station, with reasonable expectation of drying the shopping cart.

Claim(s) 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WOYTKIW.
Regarding claim 14, WOYTKIW teaches a shopping receptacle sanitization system (as explained above). WOYTKIW’s system comprises: 
an enclosure having an ingress and an egress (as explained above);
a first conveyor, wherein the first conveyor extends between the ingress and egress (as explained above);
a sanitization station (as explained above);
a drying station (as explained above);
an antimicrobial station (as explained above); and
a control station (as explained above).
WOYTKIW does not explicitly teach a “second conveyor,” which also “extend between the ingress and egress.” But duplication of parts is considered obvious. See MPEP § 2144.04.VI.B. WOYTKIW already teaches a first conveyor that extends between the ingress and egress. A second conveyor, as incorporated, would perform the same function as the first conveyor (e.g., transport objects), thus yielding predictable results. Moreover, WOYTKIW expressly contemplates that various modifications can be made to its invention (see para. 0050).
Regarding claim 16, WOYTKIW teaches the system as recited in claim 14.
WOYTKIW teaches the sanitization station is comprised of (a) a spraying component comprised of a plurality of spraying nozzles (as explained above) positioned around the first conveyor (as explained above; the same would apply to the second conveyor) and in fluid communication with a tank holding a supply of a sanitizing agent (as explained above).
WOYTKIW teaches the sanitization station is comprised of (b) a UV disinfecting light component comprised of a plurality of UV disinfecting lights (as explained above) positioned around the first conveyor (as explained above; the same would apply to the second conveyor).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714